Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	Applicant election of Species I encompassing  claims 1-13  directed a  method in the communication with the Office on 07/12/2021  is acknowledged.
                                       Claim Rejections - 35 USC § 101
2.	The following is a quotation from 35 U.S.C. 101 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-13  are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
The Guidelines published in the Federal Register notices titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), July 2015 Update on Subject Matter Eligibility (80 FR 45429) and May 2016 Subject Matter Eligibility Update (FR 27381), and  2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) follow the framework applied in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 US (2012) (Mayo) which articulates the following test to evaluate subject matter eligibility:
(1) Are the claims directed to a process, machine, manufacture or composition of matter: 
(2a) Are the claims directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions); and 
(2b): Do the claims recite additional elements that amount to significantly more than the judicial exception?
The only change from the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) compared with May 2016 Subject Matter Eligibility Update (FR 27381), is step (2a) that have prong one and prong two analysis instead of just one step analysis.
With regard to  independent claim 1 , claim 1 describe the abstract idea of
. A method of preprocessing for calculating binding free energy between a first substance and a second substance by using a computer
Claim 1 recites  a  method of preprocessing for calculating binding free energy between a first substance and a second substance by using a computer, the method comprising:
obtaining a first binding structure of the first substance and the second substance under a condition where the second substance is constrained such that a binding state of the second substance to the first substance is maintained in a predetermined state; and
obtaining a second binding structure of the first substance and the second substance by processing the first binding structure under a condition in which the second substance is not constrained.
Therefore, the limitations recited in claim 1 are directed to an abstract  idea  of computer modeling ,computer data collecting , data manipulation ,  machine learning ,computer simulation , computer  optimization and nothing more.
Dependent claims 2-13 do not add “significantly more” to the eligibility of claim 1 and simply recite a more complex abstraction executed on a generic computer system . Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually, and therefore, the analysis above for claim 1  applies for claims 2-13 as well.
Accordingly, claims 1-13 are directed to an abstract idea without significantly more. Therefore claims 1-13  are rejected under 35 U.S.C. § 101.


4.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist
the examiner to locate the appropriate paragraphs.

5.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter. Failure to respond within the period for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).


                                                     CONCLUSION  
                                                                                                                             
6.        Any inquiry concerning this communication or earlier communications from the
Examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The 
Examiner can normally be reached on Monday-Friday 9.30 am to 6.30m pm US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
After July 31 2022 the Patent Application Information Retrieval [PAIR] system is replaced by the Patent Center , for question about Patent Center please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                 /THINH T NGUYEN/                                                                 Primary Examiner, Art Unit 2897